Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response 19 Mar 2021 amends claims 1, 4, 10, 11; cancels claims 19-20; adds new claims 21 and 22; thereby providing claims 1-18, 21, and 22 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-13, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2014/0307799) in view of Koo (US 2010/0266042).
	For claim 1, Oh discloses a motion vector prediction method (Fig. 2), comprising: 
	obtaining a reference frame that corresponds to a first motion vector of a current block ([0029] The inter prediction unit 130 determines motion information of the current prediction unit using one or more reference pictures stored in the picture storing unit 190); 
	determining a first motion vector type of the first motion vector based on a reference frame type of the reference frame ([0047] The motion information varies according to a prediction type. If the prediction type is a uni-directional prediction, the motion information includes a reference index specifying a picture of a reference list 0, and a motion vector.), 
	wherein the first motion vector type comprises a short-term motion vector or a long-term motion vector ([0053] If the neighboring block has same reference picture and same reference picture list with the current block, the neighboring block belongs to the first type. If the neighboring block has same 
	wherein the short-term motion vector is from a short-term reference frame ([0053]: e.g. neighboring block has same reference picture), 
	wherein the long-term motion vector is from a long-term reference frame ([0053]: e.g. neighboring block has same reference picture and different reference picture list with the current block); 
	obtaining a second motion vector type of a second motion vector of a spatially adjacent prediction block of the current block when the spatially adjacent prediction block is an inter-frame prediction block ([0053]: e.g. An above motion vector candidate is a motion vector of an above block (block B)), 
	wherein the second motion vector is used for inter-frame prediction on the spatially adjacent prediction block ([0045] FIG. 2 is a flow chart illustrating a method of encoding video data in inter prediction mode according to the present invention.); and 
	determining a third motion vector of a spatially adjacent pixel block of the current block based on decoding information of the spatially adjacent pixel block when the second motion vector type is different from all motion vector types of all motion vectors of the current block ([0053]: If the neighboring block has different reference picture and same reference picture list with the current block, the neighboring block belongs to the third type); and 
	using either the third motion vector or a scaling value of the third motion vector as a candidate motion vector predictor (MVP) of the current block when the second motion vector type is different from all the motion vector types of all the motion vectors of the current block ([0054]: If the block D belongs to the third type or the fourth type, the scaled motion vector of the bock D is set as the left motion vector candidate). 
	Oh does not expressly disclose the reference frame type comprises a short-term reference frame or a long-term reference frame.
	Koo teaches the reference frame type comprises a short-term reference frame or a long-term reference frame ([0104] Reference picture can be marked as `non -reference picture`, ` short-term reference picture` or ` long-term reference picture`.).

	For claim 2, Oh discloses the motion vector prediction method of claim 1, further comprising using the second motion vector as the candidate MVP of the current block, wherein the second motion vector type is the same as the first motion vector type ([0054] The left motion vector candidate is derived (S210). It is determined whether the block D belongs to the first type or the second type. If the block D belongs to the first type or the second type, the motion vector of the bock D is set as the left motion vector candidate.). 
	For claim 3, Oh discloses the motion vector prediction method of claim 1, further comprising: 
	determining, in a virtual reference frame of the spatially adjacent prediction block ([0048]: interpolated pixels of a reference picture), 
	a virtual reference block having a slightest pixel difference from the spatially adjacent prediction block, wherein all spatially adjacent prediction blocks of the current block are intra-frame prediction blocks ([0048]: If the motion vector indicates a sub-pixel position, the prediction block is generated by interpolating the pixels of the reference picture.); and 
	using a motion vector between the virtual reference block and the spatially adjacent prediction block as a MVP of the current block when all of the spatially adjacent prediction blocks of the current block are the intra-frame prediction blocks ([0093] If the motion vector indicates a pixel position, the prediction block is generated by copying a block of the reference picture specified by the motion vector. If the motion vector indicates a sub-pixel position, the prediction block is generated by interpolating the pixels of the reference picture.),
	wherein a second reference frame type of the virtual reference frame is the same as the reference frame type of the reference frame corresponding to the first motion vector of the current block ([0047] The motion information varies according to a prediction type. If the prediction type is a uni-directional prediction, the motion information includes a reference index specifying a picture of a reference list 0, and a motion vector. If the prediction type is a bi-directional prediction, the motion information includes a reference index specifying a picture of a reference list 0, a reference index 
	wherein the virtual reference frame is a reconstructed frame ([0087]: e.g. reconstructed block and frame). 
	For claim 4, Oh discloses the motion vector prediction method of claim 1, wherein the spatially adjacent pixel block comprises at least one pixel block that is spatially adjacent to the current block and that is within a preset range, wherein the decoding information comprises a pixel reconstruction value of the spatially adjacent pixel block that is spatially adjacent to the current block and that is within the preset range ([0063] The temporal motion vector candidate block is determined based on the position of the current block. For example, if the current block is adjacent to a lower LCU (that is, if the first candidate block belongs to a lower LCU), the first candidate block may be changed into a block within a current LCU or is set as unavailable.), wherein determining the third motion vector of the spatially adjacent pixel block comprises: 
	determining, in a first reference frame of the spatially adjacent pixel block, a first reference block having a pixel difference from the spatially adjacent pixel block ([0053]: above-right block (block C)); 
	using a fourth motion vector between the first reference block and the spatially adjacent pixel block as the third motion vector ([0053] A left motion vector candidate is a motion vector of a left block (block A) or a left-below block (block D) of a current block. An above motion vector candidate is a motion vector of an above block (block B), an above-right block (block C) or an above-left block (block E) of the current block.), 
	wherein a second reference frame type of the first reference frame is the same as the reference frame type of the reference frame that corresponds to the first motion vector of the current block ([0053]: e.g. neighboring block has same reference picture and same reference picture list with the current block, the neighboring block belongs to the first type.); and 

	For claim 6, Oh discloses the motion vector prediction method of claim 1, wherein the spatially adjacent pixel block comprises the spatially adjacent prediction block, 
	wherein the decoding information of the spatially adjacent pixel block comprises another motion vector of the spatially adjacent prediction block ([0051]: The motion information may be encoded predicatively using spatial candidates and a temporal candidate of the current block.), 
	wherein a third motion vector type of the other motion vector of the spatially adjacent prediction block is different from the first motion vector type ([0053]: e.g. one of four types with respect to the current block), and 
	wherein the motion vector prediction method further comprises using the other motion vector of the spatially adjacent prediction block or another scaling value of the other motion vector of the spatially adjacent prediction block as the candidate MVP of the current block ([0054] The left motion vector candidate is derived (S210). It is determined whether the block D belongs to the first type or the second type. If the block D belongs to the first type or the second type, the motion vector of the bock D is set as the left motion vector candidate.). 
	For claim 9, Oh discloses the motion vector prediction method of claim 1, further comprising performing motion vector prediction in a coding method for the current block or a decoding method for the current block ([0070] A motion vector candidate is selected as a motion vector predictor and the differential motion vector is generated by subtracting the motion vector candidate from the motion vector of the current block (S260).). 
For claim 22, Oh discloses further comprising obtaining the reference frame corresponding to the first motion vector of the current block based on index information ([0047] The motion information varies 

	For claims 10-13, 15, 18, and 21, Oh and Koo disclose the claimed limitations as discussed for corresponding limitations in claims 1-4, 6, 9-13 and 22.
 
Allowable Subject Matter
Claims 5, 7, 8, 14, 16, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SATO; Kazushi	US 20160295211 A1	DECODING DEVICE AND DECODING METHOD, AND ENCODING DEVICE AND ENCODING METHOD ([0200] Specifically, the motion prediction/compensation unit 88 reads the reference image serving as a candidate from the frame memory 85 via the switch 86 based on reference picture sets of a short term and a long term.)
Li; Xiang et al.	US 20150271487 A1	USING A CURRENT PICTURE AS A REFERENCE FOR VIDEO CODING ([0076] For instance, to generate the an RPL, motion estimation unit 44 may first include pictures in the short-term RPSs that are available to predict the current picture (e.g., RefPicSetStCurrBefore and/or RefPicSetStCurrAfter) followed by pictures in the long-term RPSs that are available to predict the current)
Kim; Il-koo et al.	US 20140307783 A1	METHOD AND APPARATUS FOR MOTION VECTOR DETERMINATION IN VIDEO ENCODING OR DECODING ([0037] determining whether or not to use a motion vector of the first candidate block from the candidate motion vector list, based on whether each of the reference image of the current block and the reference image of the first candidate block is a short-term reference image or a long-term reference image;)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485